By the Court.

Benning, J.
delivering the opinion.
John Parker, in 1842, made a deed of gift to his children, of all of his property, which included some negroes. This deed was signed and sealed by him, was attested by two subscribing witnesses, one of whom was a Justice of the Peace, and was regularly recorded within twelve months from its date.
In 1852, he sold one of the negroes, to Shipp or to Wood, to which of the two, the testimony leaves in some doubt.
At the time of this sale, Shipp held a debt of $120, on Parker, but it was a debt of not more, probably, than one or two years standing; Wood held no debt.on Parker.
The Act of 1838, “to prescribe the mode of making gifts of slaves,” is, in- its first section, as follows: “ Be it enacted, *23That no gift of any slave, or slaves, hereafter to be made, shall be good or available in law, or in equity, against the creditors of the donor, or subsequent purchasers from him, without actual notice, unless the same be made in writing, signed and sealed by the donor, attested by at least one subscribing witness, and shall be proved or acknowledged, and be recorded within twelve calendar months from the execution thereof.” Cobb Big. 176.
This is as much as to say too, by implication, that if such deed be “made in writing, signed and sealed by the donor,”' &.C., it shall be good and available “ against the creditors of the donor, or subsequent purchasers from him,” even though they be “ without actual notice.”
In that case, whether it was Shipp, or Wood, that was the purchaser, he was a purchaser subsequent to the deed of gift; and if it was Shipp, he was also a purchaser with actual notice of that deed. And Shipp, considered as a creditor, was also a creditor subsequent to the deed.
It follows, that the deed of gift was good and available against Shipp, or Wood, whichever it was, that was the purchaser.
It must also follow, that the rejection of Scott’s testimony, was right, and, that none of the charges of the Court was such, that the plaintiff in error, could complain of it. ■
The newly discovered evidence, could have served no purpose, except to impeach Mrs. Parker, if that; but if her entire testimony were rejected, the verdict ought still to stand — the other evidence, and the statute aforesaid, considered.
Judgment affirmed.